Title: From Benjamin Franklin to Desegray & Cie., 21 January 1782
From: Franklin, Benjamin
To: Desegray & Cie.


Gentlemen,
Passy, Jan. 21. 1782.
I have just received the Letter you did me the Honour of writing to me the 9th. Instant. I am much obliged to you for the kind assistance you afford to my poor Country-men. Please to accept my thankful Acknowledgements, and I will upon Sight pay your Drafts on me for the Account of your Disbursements. With great Regard I have the honour to be, Gentlemen, &c—
Messrs. Desegray & Co.
